DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues that claim 1 as amended distinguishes over the Morris reference, which does not disclose measuring inaccessibility over the entire design volume, but rather just at the surface.  This is persuasive, and the prior grounds of rejection are overcome.  New grounds of rejection under 35 USC 103 are presented below, relying on the Langelaar (Langelaar, M. (2019). Topology optimization for multi-axis machining. Computer Methods in Applied Mechanics and Engineering, 351, 226-252.) reference to render obvious this feature.
Applicant argues that claim 13 is not disclosed by Morris, specifically the feature of requiring the use of fixtures to determine inaccessibility.  Applicant argues that Morris fails to mention the use of fixtures, however, it is disclosing modeling both the tool head and the tool bit, and the tool head could be considered a fixture (see e.g. ¶62, “The tool head is connected with the tool bit and holds the tool bit”).  In view of this, this argument is respectfully not persuasive.
Applicant’s amendments to claims 7 and 18 distinguish over the prior art.  See below.

Allowable Subject Matter
Claims 7-11 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 7 and 18 recite the feature: “wherein the measure of inaccessibility comprises a continuous spatial field that quantifies to what extent different points in the design domain cannot be accessed by the at least one subtractive tool assembly, wherein the continuous spatial field comprises a pointwise minimum of shifted convolutions for a sharp point of the at least one subtractive tool assembly and all available orientations of the at least one subtractive tool assembly.” This is a novel method of determining tool inaccessibility; no prior art teaches or suggests doing this.  The only references that appear to disclose similar features are from the same inventive entity, published within 1 year of the filing date of the instant application (or later).
Claims 8-11 and 19-21 depend upon claims 7 and 18 respectively, and inherit the above highlighted limitations and distinguish over the art for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2018/0345647 A1, cited by applicant on the IDS dated 11/05/2021 as U.S. Patent Application Publication citation number 1) in view of Langelaar (Langelaar, M. (2019). Topology optimization for multi-axis machining. Computer Methods in Applied Mechanics and Engineering, 351, 226-252.).
Regarding Claim 1:
Morris teaches:
providing a computer with a representation of: a design domain, (¶36 Ω=volume space occupied by the 3D model of the product (i.e., the product domain);)
at least one subtractive tool assembly, (¶28  Using the dimensions of the tool bit and the tool head, a 3D model of a union of the tool bit and tool head may be generated; ¶36 V η(x)=volume space occupied by a union of a 3D model of the tool bit and a 3D model of the tool head )
machine degrees of freedom, and (¶111 For a 3-axis manufacturing machine 160, the set of machining directions may be received from a user. For a 5-axis manufacturing machine 160, the set of machining directions may be determined using Algorithms 7-9 discussed below in Section III.)
a termination criterion; (¶105 Use of Algorithm 10 ensures that accessible material of the product is removed at each iteration and requires that the initial shape of Ω (the initial 3D model of the product) comprise a feasible start that is fully accessible. When the topology optimization has converged a locally optimal 3D model of the product (given the initial 3D model of the product), the topology optimization may be stopped. Convergence on the local optimum can be tested when either the boundary gradient approaches zero (indicating that locally modifying the boundary will not improve convergence on the design goals) or the changes in the boundary between the last iteration and the current iteration is below a threshold)
performing an iterative algorithm to iteratively generate intermediate part designs by redistributing a material within the design domain; (¶105 When implementing Algorithm 10, at each iteration of the topology optimization … Use of Algorithm 10 ensures that accessible material of the product is removed at each iteration)
calculating a measure of inaccessibility of exteriors of the intermediate part designs by the at least one subtractive tool assembly, the measure of inaccessibility being used to inform generation of an intermediate part design at a next iteration; (¶84 Thus, movement of each inaccessible point x on the boundary is stopped at the iteration.; ¶91 algorithms may implement a ray casting technique to determine the accessibility or inaccessibility of a particular point x by a particular machining direction mi; ¶94 The design engine 125 may then combine the results of the first and second ray casting operations to determine whether point x is accessible by a particular machining direction mi; ¶105 Algorithm 10; ¶105 Use of Algorithm 10 ensures that accessible material of the product is removed at each iteration and requires that the initial shape of Ω (the initial 3D model of the product) comprise a feasible start that is fully accessible.)
terminating the iterative algorithm when the termination criterion is satisfied, (¶105 Use of Algorithm 10 ensures that accessible material of the product is removed at each iteration and requires that the initial shape of Ω (the initial 3D model of the product) comprise a feasible start that is fully accessible. When the topology optimization has converged a locally optimal 3D model of the product (given the initial 3D model of the product), the topology optimization may be stopped. Convergence on the local optimum can be tested when either the boundary gradient approaches zero (indicating that locally modifying the boundary will not improve convergence on the design goals) or the changes in the boundary between the last iteration and the current iteration is below a threshold)
the result of the iterative algorithm being a part design accessible for subtractive manufacturing via the at least one subtractive tool assembly. (¶113 The design solution may comprise a final 3D model of the product to be physically produced by the intended manufacturing machine 160, whereby each point or portion on the surface boundary of the final 3D model is determined to be accessible by a tool bit and tool head in at least one machining direction of the intended manufacturing machine 160.)
Morris does not teach in particular, but Langelaar teaches:
the measure of inaccessibility defined over an entire design volume and (Fig 1., After cumulative summation of densities in the insertion direction, the inaccessible regions (gray) have nonzero density values. The resulting field defines a machineable geometry.; Section 2.1, A realizable design is a design where the cutting tool has unrestricted access to each point of its surface.; Section 2.4 Evaluating tool access by cumulative summation; Section 4, it essentially evaluates accessibility of regions given a certain tool shape and orientation)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the volume density modeling of Langelaar to the analysis system of Morris, in order to allow designers to systematically explore a considerably larger range of machinable freeform designs through topology optimization than previously possible (Langelaar, abstract).

Regarding Claim 2:
Morris teaches:
wherein the computer is provided with a physics-based performance criterion, and (¶64 the topology optimization algorithm progressively removes volume/material from areas of the maximum volume having the least amount of stress, while also adding volume/material to areas of the maximum volume having greater amounts of stress. Topology optimization may be implemented via finite element analysis (FEA) algorithms to create accurate simulations of how forces are distributed throughout a volume and of the resulting deformations and stresses present within the volume.; examiner notes that FEA based solid mechanics (which includes stress analysis) is explicitly recited by the instant application's specification as an example of physics-based performance criterion))
the redistribution of material to generate the intermediate part designs is performed to optimize for the physics-based performance criterion while satisfying accessibility. (¶64 the topology optimization algorithm progressively removes volume/material from areas of the maximum volume having the least amount of stress, while also adding volume/material to areas of the maximum volume having greater amounts of stress. Topology optimization may be implemented via finite element analysis (FEA) algorithms to create accurate simulations of how forces are distributed throughout a volume and of the resulting deformations and stresses present within the volume.)

Regarding Claim 3:
Morris teaches:
wherein the redistribution of the material to generate the intermediate part designs is calculated by removing regions with a least effect on the physics-based performance criterion, penalized by the measure of inaccessibility. (¶64 the topology optimization algorithm progressively removes volume/material from areas of the maximum volume having the least amount of stress, while also adding volume/material to areas of the maximum volume having greater amounts of stress; ¶81 for each point x having a negative speed function that is determined to have no accessible machining directions in the set of possible machining directions M, then point x is determined to be inaccessible and the design engine 125 sets the scalar function value for point x to equal 0.)

Regarding Claim 4:
Morris teaches:
wherein the measure of inaccessibility is employed to penalize a sensitivity of physics-based performance criterion with respect to material distribution. (¶80 Thus, the bottom half of equation (2) is performed only for each point x having a negative speed function ... Thus, for a point x having multiple accessible machining directions, the accessible machining direction having the maximum absolute dot product value is used determine the scalar function value for point x.)

Regarding Claim 5:
Morris teaches:
wherein the subtractive tool assembly comprises a multi-axis machining tool. (¶33 3-axis manufacturing machine … 5-axis manufacturing machine)

Regarding Claim 6:
Morris teaches:
wherein the multi-axis machine tool comprises one of 2-axis turning machine, 3-axis milling machine, 5-axis turn-milling machine, sawing machine, wire-cutting machine, and laser-cutting machine. (¶6 a computer numerical control (CNC) milling machine; ¶33 3-axis manufacturing machine … 5-axis manufacturing machine; ¶113 for manufacturing/milling the product based on the received design solution 130)

Regarding Claim 12:
Morris teaches:
wherein the computer is provided with representations of at least one fixture for the subtractive manufacturing. (¶36 Ω=volume space occupied by the 3D model of the product (i.e., the product domain) ... Vbit(x)=volume space occupied by a 3D model of the tool bit when oriented along the machining direction mi ... Vhead(x)=volume space occupied by a 3D model of the tool head when oriented along the machining direction; ¶73 V η(x)=volume space occupied by a union of a 3D model of the tool bit and a 3D model of the tool head when oriented along the machining direction mi and the tip of the tool bit is located and contacting point x.)

Regarding Claim 13:
Morris teaches:
wherein the inaccessibility measure is defined by a volume of collision between the tool assembly, the intermediate part design, and the at least one fixture, the volume of collision defined over all available orientations of the tool assembly. (¶73 equation 2 illustrates a union of Vi(x) with Ω; ¶73 Ω=volume space occupied by the 3D model of the product (i.e., the product domain); V η(x)=volume space occupied by a union of a 3D model of the tool bit and a 3D model of the tool head when oriented along the machining direction mi and the tip of the tool bit is located and contacting point x.; examiner notes that the spatial union of two 3D models is equivalent to a volume of collision/overlap and the volume space V includes both bit and head of the tool; see also Langelaar section 2.6, To complete the machining filter, the density fields obtained for multiple tool orientations must be combined into a single field)

Regarding Claim 14:
Morris teaches:
a data storage unit storing a representation of: a design domain, (¶36 Ω=volume space occupied by the 3D model of the product (i.e., the product domain); ¶57 memory unit 106 is configured to store)
at least one subtractive tool assembly, (¶28  Using the dimensions of the tool bit and the tool head, a 3D model of a union of the tool bit and tool head may be generated; ¶36 V η(x)=volume space occupied by a union of a 3D model of the tool bit and a 3D model of the tool head )
machine degrees of freedom, and (¶111 For a 3-axis manufacturing machine 160, the set of machining directions may be received from a user. For a 5-axis manufacturing machine 160, the set of machining directions may be determined using Algorithms 7-9 discussed below in Section III.)
a termination criterion; (¶105 Use of Algorithm 10 ensures that accessible material of the product is removed at each iteration and requires that the initial shape of Ω (the initial 3D model of the product) comprise a feasible start that is fully accessible. When the topology optimization has converged a locally optimal 3D model of the product (given the initial 3D model of the product), the topology optimization may be stopped. Convergence on the local optimum can be tested when either the boundary gradient approaches zero (indicating that locally modifying the boundary will not improve convergence on the design goals) or the changes in the boundary between the last iteration and the current iteration is below a threshold)
a processor coupled to the data storage unit and configured to: (¶57 Processor 102)
perform an iterative algorithm to iteratively generate intermediate part designs by redistributing a material within the design domain; (¶105 When implementing Algorithm 10, at each iteration of the topology optimization … Use of Algorithm 10 ensures that accessible material of the product is removed at each iteration)
calculate a measure of inaccessibility of exteriors of the intermediate part designs by the at least one subtractive tool assembly, the measure of inaccessibility being used to inform generation of an intermediate part design at a next iteration; (¶84 Thus, movement of each inaccessible point x on the boundary is stopped at the iteration.; ¶91 algorithms may implement a ray casting technique to determine the accessibility or inaccessibility of a particular point x by a particular machining direction mi; ¶94 The design engine 125 may then combine the results of the first and second ray casting operations to determine whether point x is accessible by a particular machining direction mi; ¶105 Algorithm 10; ¶105 Use of Algorithm 10 ensures that accessible material of the product is removed at each iteration and requires that the initial shape of Ω (the initial 3D model of the product) comprise a feasible start that is fully accessible.)
terminate the iterative algorithm when the termination criterion is satisfied, (¶105 Use of Algorithm 10 ensures that accessible material of the product is removed at each iteration and requires that the initial shape of Ω (the initial 3D model of the product) comprise a feasible start that is fully accessible. When the topology optimization has converged a locally optimal 3D model of the product (given the initial 3D model of the product), the topology optimization may be stopped. Convergence on the local optimum can be tested when either the boundary gradient approaches zero (indicating that locally modifying the boundary will not improve convergence on the design goals) or the changes in the boundary between the last iteration and the current iteration is below a threshold)
a result of the iterative algorithm being a part design accessible for subtractive manufacturing via the at least one subtractive tool assembly. (¶113 The design solution may comprise a final 3D model of the product to be physically produced by the intended manufacturing machine 160, whereby each point or portion on the surface boundary of the final 3D model is determined to be accessible by a tool bit and tool head in at least one machining direction of the intended manufacturing machine 160.)
Morris does not teach in particular, but Langelaar teaches:
the measure of inaccessibility defined over an entire design volume and (Fig 1., After cumulative summation of densities in the insertion direction, the inaccessible regions (gray) have nonzero density values. The resulting field defines a machineable geometry.; Section 2.1, A realizable design is a design where the cutting tool has unrestricted access to each point of its surface.; Section 2.4 Evaluating tool access by cumulative summation; Section 4, it essentially evaluates accessibility of regions given a certain tool shape and orientation)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the volume density modeling of Langelaar to the analysis system of Morris, in order to allow designers to systematically explore a considerably larger range of machinable freeform designs through topology optimization than previously possible (Langelaar, abstract).

Regarding Claim 15:
Morris teaches:
wherein the processor is provided with a physics-based performance criterion, and (¶64 the topology optimization algorithm progressively removes volume/material from areas of the maximum volume having the least amount of stress, while also adding volume/material to areas of the maximum volume having greater amounts of stress. Topology optimization may be implemented via finite element analysis (FEA) algorithms to create accurate simulations of how forces are distributed throughout a volume and of the resulting deformations and stresses present within the volume.; examiner notes that FEA based solid mechanics (which includes stress analysis) is explicitly recited by the instant application's specification as an example of physics-based performance criterion))
the redistribution of material to generate the intermediate part designs is performed to optimize for the physics-based performance criterion while satisfying accessibility. (¶64 the topology optimization algorithm progressively removes volume/material from areas of the maximum volume having the least amount of stress, while also adding volume/material to areas of the maximum volume having greater amounts of stress. Topology optimization may be implemented via finite element analysis (FEA) algorithms to create accurate simulations of how forces are distributed throughout a volume and of the resulting deformations and stresses present within the volume.)

Regarding Claim 16:
Morris teaches:
wherein the redistribution of material to generate the intermediate part designs is calculated by removing regions with a least effect on the physics-based performance criterion, penalized by the measure of inaccessibility. (¶64 the topology optimization algorithm progressively removes volume/material from areas of the maximum volume having the least amount of stress, while also adding volume/material to areas of the maximum volume having greater amounts of stress; ¶81 for each point x having a negative speed function that is determined to have no accessible machining directions in the set of possible machining directions M, then point x is determined to be inaccessible and the design engine 125 sets the scalar function value for point x to equal 0.)

Regarding Claim 17:
Morris teaches:
wherein the measure of inaccessibility is employed to penalize a sensitivity of the physics-based performance criterion with respect to material distribution. (¶80 Thus, the bottom half of equation (2) is performed only for each point x having a negative speed function ... Thus, for a point x having multiple accessible machining directions, the accessible machining direction having the maximum absolute dot product value is used determine the scalar function value for point x.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/Primary Examiner, Art Unit 2147